EXHIBIT 2

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEW MEXICO
In re:
THOMAS FRANCIS YOUNG and Case No. 20-11844-t11
CONNIE ANGELINA YOUNG, Chapter 11
Debtors.

DISCLOSURE OF RE/MAX FIRST (MIRANDA MILLER)
PURSUANT TO BANKRUPTCY RULE 2014

Miranda Miller (“Miller”) of Re/Max First (“RMF”) in connection with the Chapter 11
Subchapter V Trustee’s Application to Employ BK Global Real Estate Services and Re/Max First
(Miranda Miller) as Real Estate Brokers (the “Application’’) states:

1. To the best of the undersigned’s knowledge, information, and belief, after making
reasonable inquiry, neither Miller nor RMF has any connection with the Trustee, the above-
captioned debtors (the “Debtors”), the Debtors’ creditors, or any other party in interest in this
case, or their respective attorneys and accountants, the United States Trustee, or any person
employed in the office of the United States Trustee, except as follows:

(a) RMF may have provided real estate brokerage services in the past to the
Trustee, the Debtors, and/or the Debtors’ creditors;

(b) RMF or its employees may subscribe to telephone and other utility
services, and may purchase other goods and/or services, from vendors of the Debtors and/or the
Trustee; and

(c) Miranda Miller worked in the same building as the Debtor, Connie Young,

several years ago.

Case 20-11844-t7 Doc 228-2 Filed 05/25/21 Entered 05/25/21 16:27:43 Page 1 of 2
an The terms and arrangement for employing and compensating RMF, if the Court
approves the Trustee’s employment of RMF as real estate brokers in this case, are set forth in the
proposed listing agreement attached to the Application as Exhibit 1.

3. Within one year prior to the commencement of this bankruptcy case, the Trustee
has not paid RMF any amounts in connection with this case.

4. RMF has not shared or agreed to share with any other person or entity, other than
with members or regular associates or employees of RMF, any compensation paid or to be paid
by the Trustee in or in connection with this bankruptcy case, other than the commission split set
forth in the application.

The undersigned verifies under penalty of perjury that the above is true and correct.

— RE/MAX FIRST

» by

Miranda Miller '

116 Central Park Square
Los Alamos, NM 87544
Phone: (505) 662-6789
Fax: (505) 662-4755

5.
Case 20-11844-t7 Doc 228-2 Filed 05/25/21 Entered 05/25/21 16:27:43 Page 2 of 2
